Citation Nr: 1232377	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-40 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2011, the Veteran testified at a hearing before the Board.  At the hearing, the Veteran submitted additional evidence to the Board.  He waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claims on appeal to the AOJ for additional development.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

The Veteran asserts that he has disabilities affecting the right and left ankle that are the result of his active military service.  At his Board hearing in August 2011, he testified that he may have had some ankle problems prior to service, but that he had multiple ankle injuries in service.  The Veteran recalled that, on one occasion in December 1976, he received treatment for ankle problems at the emergency room.  He is not sure of the specific nature of his current ankle problems other than he has had many ankles sprains.  The Veteran maintains that any current ankle disabilities are related to his military service.  Therefore, he contends that service connection is warranted for right and left ankle disabilities.

A review of the Veteran's service treatment records reveals that he reported having a history of multiple ankle sprains prior to service.  Notably, there were no current troubles and the physical examination was considered to be normal.  Under the summary of defects and diagnoses, only right inguinal hernia was listed.  No reference was made to an ankle condition.

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Even when a veteran provides a history of the pre-service existence of a condition at an entrance examination, the regulations provide that the reported history does not constitute a "notation" of the condition but must be considered together with all of the other evidence.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

In the Veteran's case, even though he provided a history of ankle problems at his entrance examination, no "notation" of an ankle condition was made.  The examination was normal as to the ankles.  Therefore, because no ankle condition was noted at his entrance examination, the Veteran is presumed to have been in sound condition in regards to his ankles when he entered military service.  That is, there was no preexisting ankle disability.

The remainder of the service treatment records does not reference the ankles.  The periodic examination reports and the separation examination were all normal.  A March 1978 entry did reference the possibility of a hairline fracture in the right foot.  

Notably, the Veteran submitted a statement from R.C., dated in August 2007, who served with the Veteran.  R.C. recalled witnessing the Veteran limping on a few occasions during service.  R.C. also stated that the Veteran would never go to a corpsman for treatment so none of his ankle problems were documented.

Post-service medical records do not show regular treatment for ankle problems.  A May 2005 VA treatment record reflects a history of ankle sprains.  

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with his ankle claims.  Although the service treatment records are silent for ankle problems, the Veteran is competent to report factual matters of which he has first hand knowledge, such as having ankle problems and receiving treatment in an emergency room.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  His seemingly credible testimony lends support to the notion that ankle injuries actually occurred.  Additionally, R.C. recalled that the Veteran did have ankle problems during service.  Given that there is evidence of an in-service injury, evidence that the Veteran has recurrent symptoms of a right and left ankle disabilities, and that there is at least an indication that the two may be linked, the Board finds that the claims must be remanded to allow for the AOJ to schedule a VA examination.  In addition to a physical examination, a medical opinion should be provided as to whether the Veteran has any current right or left ankle disabilities that are attributable to his active military service.  See McLendon, 20 Vet. App. at 81.

As to his cervical spine, the Veteran testified that he hit his head on numerous occasions in the course of performing his duties aboard naval ships.  Specifically, he stated that there were certain open hatches that were made of steel and were shorter than him.  The Veteran would sometimes hit his head on the top of the hatch and he felt there was a compression of his neck when this occurred.  He maintains that his current cervical spine or neck problems are related to this in-service trauma.  Thus, the Veteran contends that service connection is warranted for a cervical spine disability.

The Veteran's service treatment records are negative for any reference to problems with the neck or cervical spine.  The entrance, periodic, and separation examinations were all normal.  Two entries referenced the back area that may overlap with the neck area.  A May 1983 entry noted a complaint of pain between the shoulder blades, but the assessment appeared to pertain to the lumbar spine.  An April 1987 entry noted a complaint of "upper back" and "higher back" pain.  This occurred after the Veteran had been wrestling.  The assessment was muscle strain.  The Board notes that the Veteran is already service connected for low back strain.  

R.C. also provided two statements concerning the Veteran's neck.  He recalled witnessing the Veteran hit his head on the ship hatch on numerous occasions.  R.C. could see how the Veteran could have neck problems after these incidents.

Post-service medical records show that the Veteran has a diagnosis of degenerative disc disease of the cervical spine.  He has also had complaints of radicular pain radiating to his upper extremities.  The evidence is unclear as to whether the Veteran has cervical radiculopathy.  Notably, he has been awarded service connection for bilateral carpal tunnel syndrome.

Similar to the ankle claims, given that there is evidence of an in-service neck injury, evidence that the Veteran has a current cervical spine disability, and that there is at least an indication that the two may be linked, the Board finds that the claim must be remanded to allow for the AOJ to schedule a VA examination.  In addition to a physical examination, a medical opinion should be provided as to whether the Veteran has any current cervical spine disability that is attributable to his active military service.  See McLendon, 20 Vet. App. at 81.

In addition, VA has a duty to assist the Veteran in obtaining records in the custody of a Federal department or agency, including military records, service treatment records, and records from VA facilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

At his hearing, the Veteran referenced being treated for ankle problems during service in December 1976.  He stated that he was treated in the emergency room at the U.S. Navy Hospital in Oakland, California.  Record of this treatment is not in the Veteran's service records.  Although the facility is now closed, a request for clinical and hospitalization records should be made on remand to the appropriate custodian of those hospital records.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Portland, Oregon.  Updated treatment records should be obtained in light of the remand.  The earliest treatment records from the facility that have been associated with the claims file are from June 2001.  At his hearing, the Veteran implied that he began to receive treatment from VA facilities in 1997.  There are records from the VAMC in Roseburg, Oregon, dated in 1997, but these are VA compensation examination reports.  Because there may be potentially relevant records dated from 1997 to 2001, a records request should also be made to the Portland and Roseburg VAMCs for that time period.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements with the appropriate records custodian to request and obtain the Veteran's clinical and hospitalization records, dated in December 1976, from the U.S. Naval Hospital in Oakland, California.

2.  Obtain the Veteran's more recent treatment records (since August 2009) from the Portland VAMC and associate the records with the claims folder.  Also, obtain any of his treatment records from the Portland and Roseburg VAMCs, dated from 1997 to June 2001.

3.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

4.  Thereafter, schedule the Veteran for an appropriate VA examination or examinations of the ankles and cervical spine to determine the nature and etiology of any current right ankle, left ankle, and cervical spine disabilities.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner(s).  All necessary tests and studies should be conducted.

Based upon the examination results and a review of the claims folder, the examiner(s) should provide the diagnoses of all current right ankle, left ankle, and cervical spine disabilities found to be present.

The examiner(s) should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right ankle, left ankle, and/or cervical spine disability had its clinical onset during active service or is causally related to an injury, disease or event during service.

For the ankle claims, consideration should be given to the statements from the Veteran and R.C. regarding the Veteran's in-service ankle problems.

For the cervical spine claim, consideration should be given to the statements from the Veteran and R.C. regarding the Veteran's in-service neck problems and the incidents of hitting his head on the overhead hatch.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After the requested examination(s) have been completed, any report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

